Exhibit 10.1

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated July 28, 2019, between Streamline
Health Solutions, Inc., a Delaware corporation with its headquarters in Atlanta,
Georgia (the “Employer”), and any of its respective successors, and Wyche T.
“Tee” Green, III, a resident of the State of Georgia (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Employer desires to employ the Executive on an interim basis as the
President & Chief Executive Officer, and the Executive desires to serve the
Employer, in accordance with the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.                                      Term of Employment. Unless the
Executive’s employment shall sooner terminate pursuant to Section 4 of this
Agreement, the Employer shall employ the Executive on a month-to-month basis,
commencing on July 29, 2019, (the “Effective Date”) and continuing on the first
day of each successive month, unless the Executive or the Employer, as the case
may be, at least fifteen (15) calendar days prior to the end of the applicable
month, provides written notice to the other of its or his intention not to renew
such employment. The period during which the Executive is employed pursuant to
this Agreement shall be referred to as the “Employment Period.”

 

2.                                      Duties and Responsibilities.

 

(a)                                 The Executive shall serve as the Interim
President & Chief Executive Officer of the Employer. The Executive will have
such duties and authorities as are commensurate with such position and such
additional duties and responsibilities as are determined from time to time by
the Board of Directors of the Employer (the “Board”). The Executive has the
authority to make organizational and policy changes to drive culture,
performance and efficiencies. As Interim President & Chief Executive Officer,
the Executive will report directly to the Board.

 

(b)                                 During the Employment Period, the Executive
shall devote the majority of his business time and best efforts necessary to
fully perform his duties hereunder.

 

(c)                                  Executive agrees to comply with the
Employer’s policies, including but not limited to the Code of Conduct and the
Insider Trading Policy.

 

3.                                      Compensation and Benefits.

 

(a)                                 Base Salary. During the Employment Period,
the Executive shall be paid (i) a monthly base salary by the Employer of
Thirty-Five Thousand Dollars ($35,000.00) for the first three (3) months of the
Employment Period, payable as a lump sum to the Executive on the date of his
appointment as Interim President & Chief Executive Officer by the Board, and
thereafter (ii) a monthly base salary by the Employer of Forty-Five Thousand
Dollars ($45,000.00) for each

 

1

--------------------------------------------------------------------------------



 

subsequent three (3)-month period of the Employment Period, payable as a lump
sum to the Executive on the first day of each such three (3)-month period. The
Board shall review Executive’s monthly base salary as determined necessary by
the Board during the Employment Period, and may increase (but not decrease) that
monthly base salary from time-to-time, based on its periodic review of the
Executive’s performance in accordance with the Employer’s regular policies and
procedures. The Executive’s monthly base salary as in effect from time to time
is hereinafter referred to as the “Base Salary.”

 

(b)                                 Restricted Stock Grant. On the Effective
Date, the Executive shall be granted an award of fifty thousand (50,000) shares
of Restricted Stock by the Employer which shall vest immediately as of the date
of grant. The Executive’s grant of Restricted Stock is hereinafter referred to
as the “Restricted Stock Grant.”

 

(c)                                  Cash Bonus. The Executive shall be paid
Twenty Thousand Dollars ($20,000.00), payable as a lump sum, as a cash bonus on
the date on which the Executive’s replacement as President & Chief Executive
Officer executes his or her employment agreement with the Employer to assume the
role of President & Chief Executive Officer. The Executive’s cash bonus is
hereinafter referred to as the “Cash Bonus.”

 

(d)                                 Equity and Cash Incentive Awards. To the
extent approved by the Board, the Executive may be granted annual equity or cash
incentive awards pursuant to the Employer’s incentive compensation plans, which
may be amended or terminated by the Employer at the Employer’s discretion. The
Executive’s eligibility for equity or cash incentive awards shall be determined
on a basis consistent with other named executive officers of the Employer (as
defined under the Securities Exchange Act of 1934, as amended).

 

(e)                                  Benefits. During the Employment Period, the
Executive will be eligible to participate in the employee and executive benefit
plans and programs maintained by the Employer from time-to-time in which
executive officers of the Employer are eligible to participate, including, to
the extent maintained by the Employer, life, medical, dental, accidental and
disability insurance plans, retirement plans, incentive stock award and stock
compensation plans, and deferred compensation and savings plans, in accordance
with the terms and conditions thereof as in effect from time to time. The
Executive shall be eligible to participate in the Employer’s existing
401(k) plan, in accordance with its terms, and the Employer shall match
Executive’s contributions in accordance with the terms of that plan, provided
that the matching does not violate any provisions of the 401(k) plan. All
benefit programs are subject to change from time to time in the Employer’s
discretion.

 

(f)                                   Business Expenses. The Employer will pay
or reimburse the Executive for all travel and out-of-pocket expenses reasonably
incurred or paid by the Executive in connection with the performance of the
Executive’s duties as an employee of the Employer upon compliance with the
Employer’s procedures for expense reimbursement, including the presentation of
expense statements or receipts or such other supporting documentation as the
Employer may reasonably require. All expenses eligible for reimbursements in
connection with the Executive’s employment with the Employer must be incurred by
the Executive during the term of employment and must be in accordance with the
Employer’s expense reimbursement policies. The amount of reimbursable

 

2

--------------------------------------------------------------------------------



 

expenses incurred in one taxable year will not affect the expenses eligible for
reimbursement in any other taxable year. Each category of reimbursement will be
paid as soon as administratively practicable, but in no event will any such
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. No right to reimbursement is
subject to liquidation or exchange for other benefits.

 

4.                                      Termination of Employment.

 

(a)                                 Early Termination of the Employment Period.
If, during the Employment Period, the Executive’s employment terminates for any
reason, including but not limited to, the Executive’s death or Disability (as
hereinafter defined), termination by the Employer with or without Cause (as
hereinafter defined) or voluntary termination by the Executive, the Employment
Period shall thereupon end and, except as otherwise provided herein, this
Agreement shall terminate upon the effective date of such termination.
Notwithstanding the termination of this Agreement, Executive shall retain all
compensation paid or payable through the effective date of termination.

 

(b)                                 Termination by the Employer with or without
Cause. The Executive’s employment hereunder may be terminated by the Employer
with or without Cause prior to the end of a month, effective immediately upon
delivery of a Notice of Termination to the Executive. “Cause” shall mean the
Executive’s (i) grossly negligent failure to substantially perform his duties
under this Agreement; (ii) the Executive’s violation of the Employer’s Code of
Conduct or Insider Trading Policy; (iii) the Executive’s conviction of, or plea
of nolo contendere to a crime constituting (x) a felony under the laws of the
United States or any state thereof or (y) a misdemeanor under the laws of the
United States or any state thereof (not including any traffic offense) involving
moral turpitude, deceit, dishonesty or fraud that relates to the Employer’s
property; or (iv) the Executive’s breach of Section 6 or Section 7 of this
Agreement.

 

(c)                                  Termination due to Death or Disability. The
Executive’s employment hereunder shall terminate upon the Executive’s death or
in the event of a termination by the Employer due to the Executive’s Disability.
“Disability” shall mean (i) a finding by the Board that the Executive has been
unable to perform his job functions by reason of a physical or mental impairment
for a period of one hundred twenty (120) consecutive days or any one hundred
eighty (180) days within a period of one (1) year. The Board’s good faith
determination of Disability shall be final, binding and conclusive.

 

(d)                                 Delivery of Non-Renewal Notice. In the event
the Employer or the Executive delivers a notice of non-renewal in conformity
with Section 1 hereof, the Executive’s employment hereunder shall terminate upon
the expiration of the applicable month.

 

(e)                                  Voluntary Termination by the Executive. The
Executive may voluntarily terminate his employment with the Employer by
delivering a Notice of Termination to the Employer no less than fifteen (15)
days prior to the effective date of such termination.

 

(f)                                   Notice of Termination. Any termination of
the Executive’s employment by the Employer or by the Executive (other than by
reason of death) in connection with Section 4(b), (c)

 

3

--------------------------------------------------------------------------------



 

or (e) shall be communicated by a written Notice of Termination addressed to the
other parties to this Agreement. A “Notice of Termination” shall mean a written
notice stating that the Executive’s employment with the Employer has been or
will be terminated.

 

5.                                      Payments upon Certain Terminations.

 

(a)                                 In General. Within thirty (30) days
following the termination of the Executive’s employment for any reason, the
Employer shall pay the Executive: (i) the Base Salary earned but not yet paid
for services rendered to the Employer on or prior to the date on which the
Employment Period ends; (ii) any business expenses incurred on or prior to the
date on which the Employment Period ends that are eligible for reimbursement in
accordance with the Employer’s expense reimbursement policies as then in effect;
and (iii) any vested benefits to which the Executive is entitled under the
Employer’s employee benefit plans and any welfare benefits to which he is
entitled in accordance with the terms of the Employer’s welfare plans. The
amounts described in this Section 5(a) are collectively referred to herein as
the “Accrued Rights.”

 

(b)                                 Termination by Reason of the Executive’s
Death or Disability or as a Result of Delivery of Notice of Non-Renewal. In the
event the Employment Period ends by reason of the Executive’s death or a
termination of the Executive’s employment by the Employer for Disability or the
Executive delivers a notice of non-renewal as described in Section 1 hereof, the
Employer’s sole obligation to the Executive shall be to pay the Executive an
amount equal to the Accrued Rights, as set forth in Section 5(a) hereof.

 

(c)                                  Termination by the Employer without Cause.
Subject to Section 5(d) hereof and provided that the Executive is in compliance
with his obligations under Section 6 and Section 7 hereof, in the event the
Employment Period ends prior to the expiration of a month by reason of a
termination of the Executive’s employment by the Employer without Cause,
including by delivery of a notice of non-renewal by the Employer, the Executive
shall be entitled to:

 

(i)                                The Accrued Rights.

 

(ii)                             To the extent any incentive stock awards, such
as stock options, stock appreciation rights, restricted stock, dividend
equivalent rights, or any other form of incentive stock compensation granted to
the Executive shall have not vested, such incentive stock awards that have been
granted but have not yet vested shall immediately become fully (100%) vested and
exercisable.

 

(d)                                 Execution of Release. As a condition of the
Executive’s right to receive any of the payments or benefits described in
Section 5, the Executive shall, within sixty (60) days after the Executive’s
date of termination of employment, deliver to the Employer a full, complete and
irrevocable release of all claims or causes of action the Executive may have in
respect of the Executive’s employment by the Employer, substantially in the form
attached hereto as Exhibit A (such condition, the “Release Condition”).

 

(e)                                  Effect of Failure. In the event the
Executive fails to satisfy the Release Condition, the Executive shall not be
entitled to any of the payments or benefits described in Section 5, other

 

4

--------------------------------------------------------------------------------



 

than the Accrued Rights. In the event that the Executive materially breaches any
of his obligations under Section 6 or Section 7 hereof, the Employer’s
obligations to provide the payments and benefits under Section 5(c) hereof, as
applicable, shall thereupon cease and the Employer shall be entitled to recover
from the Executive the after-tax proceeds of the amounts theretofore paid to the
Executive pursuant to such Section 5(c).

 

(f)                                   Certain Property and Information. Upon
termination of the Employment, the Executive will deliver to the Employer any
and all property owned or leased by the Employer or any affiliate and any and
all materials and information (in whatever form) relating to the business of the
Employer or any affiliate, including without limitation all customer lists and
information, financial information, business notes, business plans, documents,
keys, credit cards, phones, computers and other Employer-provided equipment. All
Employer property will be returned promptly and in the condition it was received
except for normal wear.

 

(g)                                  Full Settlement. The Employer’s obligations
to make the payments provided for in this Agreement and otherwise to perform the
Employer’s obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action that the
Employer may have against the Executive or others. In no event, shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment.

 

6.                                      Proprietary Information.

 

(a)                                 Confidentiality. The Employer is in the
business of providing solutions, including comprehensive suites of health
information solutions relating to enterprise content management, computer
assisted coding, business analytics, clinical analytics, patient scheduling and
integrated workflow systems, that help hospitals, physician groups and other
healthcare organizations improve efficiencies and business processes across the
enterprise to enhance and protect revenues, offering a flexible, customizable
way to optimize the clinical and financial performance of any healthcare
organization (the “Business”).

 

For the purpose of this Agreement, “Confidential Information” will mean any
written or unwritten information which is used in the Employer’s Business
(including, without limitation, the Employer’s services, processes, patents,
systems, equipment, creations, designs, formats, programming, discoveries,
inventions, improvements, computer programs, data kept on computers,
engineering, research, development, applications, financial information,
information regarding services and products in development, market information,
including test marketing or localized marketing, other information regarding
processes or plans in development, trade secrets, training manuals, know-how of
the Employer, and the customers, clients, suppliers and others with whom the
Employer does or has in the past done, business (including any information about
the identity of the Employer’s customers or suppliers and written customer lists
and customer prospect lists), or information about customer requirements,
transactions, work orders, pricing policies, plans or any other Confidential
Information, which the Employer deems confidential and proprietary and which is
generally not known to others outside the Employer and which gives or tends to
give the Employer a competitive advantage over persons who do not possess such

 

5

--------------------------------------------------------------------------------



 

information or the secrecy of which is otherwise of value to the Employer in the
conduct of its business — regardless of when and by whom such information was
developed or acquired, and regardless of whether any of these are described in
writing, reduced to practice, copyrightable or considered copyrightable,
patentable or considered patentable; provided, however, that “Confidential
Information” will not include general industry information or information which
is publicly available or is otherwise in the public domain without breach of
this Agreement, information which the Executive has lawfully acquired from a
source other than through his employment with the Employer, or information which
is required to be disclosed pursuant to any law, regulation or rule of any
governmental body or authority or court order (in which event the Executive will
immediately notify the Employer of such requirement or order so as to give the
Employer an opportunity to seek a protective order or other manner of protection
prior to production or disclosure of the information). The Executive
acknowledges that Confidential Information is novel and proprietary to and of
considerable value to the Employer.

 

Confidential Information will also include confidential information of third
parties, clients or prospective clients that has been provided to the Employer
or to the Executive in conjunction with the Executive’s employment, which
information the Employer is obligated to treat as confidential. Confidential
Information does not include information voluntarily disclosed to the public by
the Employer, except where such public disclosure has been made by the Executive
without authorization from the Employer, or which has been independently
developed and disclosed by others, or which has otherwise entered the public
domain through lawful means.

 

The Executive acknowledges that all Confidential Information is the valuable,
unique and special asset of the Employer and that the Employer owns the sole and
exclusive right, title and interest in and to this Confidential Information.

 

(i)                                     To the extent that the Confidential
Information rises to the level of a trade secret under applicable law, then
Executive will, during the Executive’s employment and for as long thereafter as
the Confidential Information remains a trade secret (or for the maximum period
of time otherwise allowed under applicable law) protect and maintain the
confidentiality of these trade secrets and refrain from disclosing, copying or
using the trade secrets without the Employer’s prior written consent, except as
necessary in the Executive’s performance of the Executive’s duties while
employed with the Employer.

 

(ii)                                  To the extent that the Confidential
Information defined above does not rise to the level of a trade secret under
applicable law, the Executive will not, during the Executive’s employment and
thereafter for a period of two (2) years, disclose, or cause to be disclosed in
any way, Confidential Information, or any part thereof, to any person, firm,
corporation, association or any other operation or entity, or use the
Confidential Information on the Executive’s own behalf, for any reason or
purpose except as necessary in the performance of his duties while employed with
the Employer. The Executive further agrees that, during the Executive’s
employment and thereafter for a period of two (2) years, the Executive will not
distribute, or cause to be distributed, Confidential Information to any third
person or permit the reproduction of Confidential Information, except on behalf
of the Employer in the Executive’s capacity as an employee of the Employer. The
Executive will take all reasonable care to avoid unauthorized disclosure or use
of the

 

6

--------------------------------------------------------------------------------



 

Confidential Information. The Executive agrees that all restrictions contained
in this Section 6 are reasonable and valid under the circumstances and hereby
waives all defenses to the strict enforcement thereof by the Employer.

 

7.                                      Restrictive Covenants. The Executive
acknowledges that (i) in the course of his employment with the Employer and its
subsidiaries and affiliates, he will become familiar with the Employer’s and its
subsidiaries’ and affiliates’ trade secrets and with other Confidential
Information concerning the Employer and such subsidiaries and affiliates;
(ii) his services will be of special, unique and extraordinary value to the
Employer and such subsidiaries and affiliates; (iii) the agreements and
covenants of the Executive contained in Section 6 and Section 7 hereof are
essential to the business and goodwill of the Employer; and (iv) the Employer
would not have entered into this Agreement but for the covenants and agreements
set forth in Section 6 and Section 7 hereof. Therefore, the Executive agrees
that, without limiting any other obligation pursuant to this Agreement:

 

(a)                                 Non-Disparagement. At any time during or
within two (2) years after the Employment Period, the Executive shall not make
(whether directly or through any other person) any public or private statements
(whether oral or in writing) which are derogatory or damaging to the Employer or
its direct or indirect parents, subsidiaries and affiliates, together with each
of their current and former principals, officers, directors, direct or indirect
equity holders, general and limited partners, agents, representatives and
employees, or any of their businesses, activities, operations, affairs,
reputations or prospects, and the Employer will not authorize any of their
officers, directors or employees to make disparaging or derogatory statements
about the Executive (and will use its reasonable best efforts to prevent such
individuals from making such statements) except, in each case, to the extent
required by law, and only after consultation with the other party to the maximum
extent possible to maintain the goodwill of such party.

 

(b)                                 Injunctive Relief with Respect to Covenants.
The Executive acknowledges and agrees that in the event of any material breach
by the Executive of any of section of this Agreement that remedies at law may be
inadequate to protect the Employer, and, without prejudice to any other legal or
equitable rights and remedies otherwise available to the Employer, the Executive
agrees to the granting of injunctive relief in the Employer’s favor in
connection with any such breach or violation without proof of irreparable harm.

 

(c)                                  Enforcement. If, at the time of enforcement
of Section 6 hereof or this Section 7, a court or other body of legal authority
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court may revise such restrictions
to cover the maximum duration, scope and area permitted by law and reasonable
under such circumstances. Because the Executive’s services are unique and
because the Executive has access to Confidential Information, the parties hereto
agree that the Employer and its subsidiaries and affiliates would be irreparably
harmed by, and money damages would be an inadequate remedy for, any breach of
this Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Employer and its subsidiaries and affiliates and/or its
respective successors or assigns may, in addition to other rights and remedies
existing in their favor, apply to any court of competent jurisdiction for
specific

 

7

--------------------------------------------------------------------------------



 

performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security).

 

8.                                      Miscellaneous.

 

(a)                                 Survival. To the extent necessary to give
effect to such provisions, the provisions of this Agreement (including without
limitation, Sections, 6 and 7 hereof) shall survive the termination of this
Agreement, whether such termination shall be by expiration of the Employment
Period, an earlier termination pursuant to Section 4 hereof or otherwise.

 

(b)                                 Binding Effect. This Agreement shall be
binding on, and shall inure to the benefit of, the Employer and any person or
entity that succeeds to the interest of the Employer (regardless of whether such
succession occurs by operation of law) by reason of the sale of all or a portion
of the Employer’s equity securities, a merger, consolidation or reorganization
involving the Employer or, unless the Employer otherwise elect in writing, a
sale of all or a portion of the assets of the business of the Employer. This
Agreement shall also inure to the benefit of the Executive’s heirs, executors,
administrators and legal representatives.

 

(c)                                  Assignment. This Agreement may not be
assigned by the Executive. The Employer may assign its rights, together with its
obligations, hereunder (i) to any affiliate or subsidiary, provided that the
assignor continues to be responsible for the obligations set forth herein until
discharged, or (ii) to third parties in connection with any sale, transfer or
other disposition of all or substantially all of its business or assets. The
Employer will require any successor to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Employer would
be required to perform it if no such succession had taken place.

 

(d)                                 Entire Agreement. This Agreement, together
with Exhibit A hereto, constitutes the entire agreement between the parties
hereto with respect to the matters referred to herein and supersedes any and all
prior agreements, whether written or oral. No other agreement relating to the
terms of the Executive’s employment by the Employer, oral or otherwise, shall be
binding between the parties unless it is in writing and signed by the party
against whom enforcement is sought. There are no promises, representations,
inducements or statements between the parties other than those that are
expressly contained herein. The Executive acknowledges that he is entering into
this Agreement of his own free will and accord, and with no duress, that he has
read this Agreement and that he understands it and its legal consequences.

 

(e)                                  Severability; Reformation. In the event
that one or more of the provisions of this Agreement shall become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby. In the event any covenant contained herein is not enforceable
in accordance with its terms, the Executive and the Employer agree that such
provision shall be reformed to make such covenant enforceable in a manner that
provides as nearly as possible the result intended by this Agreement.

 

(f)                                   Waiver. Waiver by any party hereto of any
breach or default by the other party of any of the terms of this Agreement shall
not operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived. No waiver of any provision of

 

8

--------------------------------------------------------------------------------



 

this Agreement shall be implied from any course of dealing between the parties
hereto or from any failure by either party hereto to assert its or his rights
hereunder on any occasion or series of occasions.

 

(g)                                  Notices. Any notice required or desired to
be delivered under this Agreement shall be in writing and shall be delivered
personally, by courier service, by registered mail, return receipt requested, or
by nationally recognized overnight carrier and shall be effective upon actual
receipt by the party to which such notice shall be directed, and shall be
addressed as follows (or to such other address as the party entitled to notice
shall hereafter designate in accordance with the terms hereof):

 

If to the Employer:

 

Streamline Health Solutions, Inc.

1175 Peachtree Street, NE, 10th Floor

Atlanta, Georgia 30361

Attention: Chief Financial Officer

 

If to the Executive:

 

Wyche T. “Tee” Green, III

121 Greenway Blvd.

Carrollton, Georgia 30117

 

(h)                                 Amendments. This Agreement may not be
altered, modified or amended except by a written instrument signed by each of
the parties hereto.

 

(i)                                     Headings. Headings to sections in this
Agreement are for the convenience of the parties only and are not intended to be
part of or to affect the meaning or interpretation hereof.

 

(j)                                    Counterparts; Electronic Transmission.
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
Transmission by one party to the other of fully executed copies of this
Agreement by electronically shall bind the parties to the same extent as by the
exchange of manually signed originals.

 

(k)                                 Withholding. Any payments provided for
herein shall be reduced by any amounts required to be withheld by the Employer
under applicable federal, state or local income or employment tax laws or
similar statutes or other provisions of law then in effect.

 

(l)                                     Indemnification. The Executive shall be
indemnified to the same extent as other senior executives and officers of the
Employer with respect to the Executive’s service as an employee of the Employer
or any of the Employer’s subsidiaries or affiliates. During the Employment
Period, the Employer shall maintain a directors and officers’ liability
insurance policy (or policies) providing coverage to the Executive on an
“occurrence” basis with limits of not less than $3 million dollars per claim and
$5 million dollars in the aggregate per annum.

 

9

--------------------------------------------------------------------------------



 

Following the Employment Period, the Executive shall be entitled to the benefits
of such coverage. The Employer shall advance to the Executive an amount
necessary to cover any reasonable fees incurred by the Executive in accordance
with this Section 8(1).

 

(i)                                     Right of Indemnification. The Employer
shall indemnify and hold harmless, to the fullest extent permitted by applicable
law as it presently exists or may hereafter be amended, the Executive if he is
made or is threatened to be made a party or is otherwise involved in any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he, or a person for whom he is the
legal representative, is or was a director or officer of the Employer or, while
a director or officer of the Employer, is or was serving at the request of the
Employer as a director, officer, manager, employee or agent of another employer
or of a partnership, limited liability employer, joint venture, trust,
enterprise or nonprofit entity, including service with respect to employee
benefit plans, against all liability and loss suffered and expenses (including
reasonable attorneys’ fees) reasonably incurred by the Executive.
Notwithstanding the preceding sentence, the Employer shall be required to
indemnify, or advance expenses to, the Executive in connection with a Proceeding
(or part thereof) commenced by the Executive only if the commencement of such
Proceeding (or part thereof) by the Executive was authorized by the Board of
Directors.

 

(ii)                                  Advancement of Expenses. The Employer
shall to the fullest extent not prohibited by applicable law pay the reasonable
expenses (including reasonable attorneys’ fees) incurred by the Executive in
defending any Proceeding in advance of its final disposition, provided, however,
that, to the extent required by law, such payment of expenses in advance of the
final disposition of the Proceeding shall be made only upon receipt of an
undertaking by the Executive to repay all amounts advanced if it should be
ultimately determined that the Executive is not entitled to be indemnified.

 

(iii)                               Claims. A claim for indemnification
(following the final disposition of the Proceeding with respect to which
indemnification is sought, including any settlement of such Proceeding) or
advancement of expenses under this Section 8 is not paid in full within thirty
(30) days after a written claim therefor by the Executive has been received by
the Employer, the Executive may file suit to recover the unpaid amount of such
claim and, if successful in whole or in part, shall be entitled to be paid the
expense of prosecuting such claim to the fullest extent permitted by applicable
law. In any such action the Employer shall have the burden of proving that the
Executive is not entitled to the requested indemnification or advancement of
expenses.

 

(iv)                              Non-Exclusivity of Rights. The rights
conferred on the Executive by this Agreement shall not be exclusive of any other
rights which the Executive may have or hereafter acquire under any statute, any
provision of the Employer’s articles of incorporation, bylaws, or any agreement,
vote of stockholders or disinterested directors or otherwise.

 

(m)                             Voluntary Agreement: No Conflicts. The Executive
represents that he is entering into this Agreement voluntarily and that
Executive’s employment hereunder and compliance with

 

10

--------------------------------------------------------------------------------



 

the terms and conditions of this Agreement will not conflict with or result in
the breach by the Executive of any agreement to which he is a party or by which
he or his properties or assets may be bound.

 

(n)                                 Acknowledgments. The Employer and the
Executive each hereby acknowledge and agree as follows:

 

(i)                                     The covenants, restrictions, agreements
and obligations set forth herein are founded upon valuable consideration, and,
with respect to the covenants, restrictions, agreements and obligations set
forth in Sections 2(b), 6 and 7 hereof, are reasonable in duration, the
activities proscribed, and geographic scope;

 

(ii)                                  In the event of a breach or threatened
breach by the Executive of any of the covenants, restrictions, agreements and
obligations set forth in Sections 2(b), 6 and 7 hereof, monetary damages or the
other remedies at law that may be available to the Employer for such breach or
threatened breach will be inadequate and, without prejudice to the Employer’s
right to pursue any other remedies at law or in equity available to it for such
breach or threatened breach, including, without limitation, the recovery of
damages from Executive, the Employer will be entitled to injunctive relief from
a court of competent jurisdiction or the arbitrator; and

 

(iii)                               The time period, proscribed activities, and
geographical area set forth in Section 7 hereof are each divisible and
separable. The Executive agrees that in the event any court of competent
jurisdiction determines that the above covenants are invalid or unenforceable to
join with the Employer in requesting that court to construe the applicable
provision by limiting or reducing it so as to be enforceable to the extent
compatible with the then applicable law. Furthermore, any period of restriction
or covenant herein stated will not include any period of violation or period of
time required for litigation to enforce such restriction or covenant.

 

(o)                                 Dispute Resolution. Except as set forth in
Section 8(n) above, any and all disputes arising out of or in connection with
the execution, interpretation, performance or non-performance of this Agreement
or any agreement or other instrument between, involving or affecting the parties
(including the validity, scope and enforceability of this arbitration clause),
will be submitted to and resolved by arbitration. The arbitration will be
conducted pursuant to the terms of the Federal Arbitration Act and the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association. Either party may notify the other party at any time of
the existence of a controversy potentially requiring arbitration by certified
mail, and the parties will attempt in good faith to resolve their differences
within fifteen (15) days after the receipt of such notice. If the dispute cannot
be resolved within the fifteen (15)-day period, either party may file a written
demand for arbitration with the American Arbitration Association. The place of
arbitration will be Atlanta, Georgia.

 

(p)                                 Governing Law. The parties agree that:
(i) any litigation involving any enforcement of, noncompliance with or breach of
the Agreement, or regarding the interpretation, validity and/or enforceability
of the Agreement, shall be interpreted in accordance with and governed by the
laws

 

11

--------------------------------------------------------------------------------



 

of the State of Georgia, without regard for any conflict of law principles;
(ii) jurisdiction and venue shall be laid solely and exclusively in the state
and federal courts in Fulton County, Georgia, at the option of Employer (or any
of them).

 

(q)                                 Code Section 409A. The intent of the parties
is that payments and benefits under this Agreement comply with or be exempt from
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”), and this Agreement shall be interpreted and administered
accordingly. Notwithstanding anything contained herein to the contrary, the
Executive shall not be considered to have terminated employment with the
Employer for purposes of this Agreement, unless the Executive would be
considered to have incurred a “separation from service” from the Employer within
the meaning of Section 409A (a “Separation from Service”). Each amount to be
paid or benefit to be provided under this Agreement shall be construed as a
separate identified payment for purposes of Section 409A, and any payments
described in Section 5 of this Agreement that are due within the “short-term
deferral period” as defined in Section 409A shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding any
provision of this Agreement to the contrary, if, at the time of the Executive’s
Separation from Service, the stock of the Employer (or any successor entity) is
treated as “publicly traded” under Section 409A(a)(2)(B)(1) of the Code and the
Executive is deemed to be a “specified employee” within the meaning of said
section, all payments which are subject to Section 409A as deferred compensation
and which would otherwise be required to be made upon such Separation from
Service shall be made on the earlier of (i) the first day of the first month
commencing at least six (6) months following the Executive’s Separation from
Service or (ii) the date of the Executive’s death. To the extent required to
avoid an accelerated or additional tax under Section 409A, amounts reimbursable
to the Executive under this Agreement shall be paid to the Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement during any one
year may not effect amounts reimbursable or provided in any subsequent year.

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by a
duly authorized officer and the Executive has hereunto set his hand as of the
day and year first above written.

 

 

EMPLOYER:

 

 

 

BY:

/s/ Jonathan Phillips

 

Its:

Lead Independent Director

 

 

 

 

Date:

July 28, 2019

 

 

 

 

EXECUTIVE

 

 

 

 

/s/ Tee Green

 

 

 

 

Date:

July 28, 2019

 

13

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Form of Release

 

RELEASE AGREEMENT (this “Release Agreement”), dated as of           , 2019,
between Streamline Health Solutions, Inc., a Delaware corporation with its
headquarters in Atlanta, Georgia (the “Employer”), and any of its respective
successors, and Wyche T. “Tee” Green, III, a resident of the State of Georgia
(the “Executive”).

 

1.              Release.

 

(a)                                 In consideration of the payments set forth
in Section 5(c) of the Employment Agreement, as applicable, between the Employer
and the Executive dated as of [·], 2019 (the “Employment Agreement”), Executive,
on behalf of himself and his heirs, executors, successors and assigns, knowingly
and voluntarily releases, remises, and forever discharges the Employer and its
direct or indirect parents, subsidiaries and affiliates, together with each of
their current and former principals, officers, directors, direct or indirect
equityholders, general and limited partners, agents, representatives and
employees, and each of their heirs, executors, successors and assigns
(collectively, the “Releasees”), from any and all debts, demands, actions,
causes of actions, accounts, covenants, contracts, agreements, claims, damages,
omissions, promises, and any and all claims and liabilities whatsoever, of every
name and nature, known or unknown, suspected or unsuspected, both in law and
equity (“Claims”), which the Executive ever had, now has, or may hereafter claim
to have against the Releasees by reason of any matter, cause or thing whatsoever
arising from the beginning of time to the time he signs this Release Agreement
(the “General Release”). This General Release of Claims shall apply to any Claim
of any type, including, without limitation, any and all Claims of any type that
Executive may have arising under the common law, under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Americans
With Disabilities Act of 1967, the Family and Medical Leave Act of 1993, the
Employee Retirement Income Security Act of 1974, the Sarbanes-Oxley Act of 2002,
each as amended, and any other federal, state or local statutes, regulations,
ordinances or common law, or under any policy, agreement, contract,
understanding or promise, written or oral, formal or informal, between any of
the Releasees and Executive, including but not limited to the Employment
Agreement, and the Employer’s equity and cash incentive plan(s) and shall
further apply, without limitation, to any and all Claims in connection with,
related to or arising out of the Executive’s employment relationship, or the
termination of his employment, with the Employer.

 

(b)                                 Except as provided in Section 5(c) of the
Employment Agreement, as applicable, Executive acknowledges and agrees that the
Employer has fully satisfied any and all obligations owed to his arising out of
his employment with the Employer, and no further sums are owed to him by the
Employer or by any of the other Releasees at any time.

 

2.                                      Consultation with Attorney; Voluntary
Agreement. The Employer advises the Executive to consult with an attorney of his
choosing prior to signing this Release Agreement. The Executive understands and
agrees that he has the right and has been given the opportunity to review

 

1

--------------------------------------------------------------------------------



 

this Release Agreement and, specifically, the General Release in Paragraph 1
above, with an attorney. The Executive also understands and agrees that he is
under no obligation to consent to the General Release set forth in Paragraph 1
above. The Executive acknowledges and agrees that the payments set forth in
Section 5(c) of the Employment Agreement, as applicable, are sufficient
consideration to require him to abide with his obligations under this Release
Agreement, including but not limited to the General Release set forth in
Paragraph 1. The Executive represents that he has read this Release Agreement,
including the General Release set forth in Paragraph 1 and understands its terms
and that he enters into this Release Agreement freely, voluntarily, and without
coercion. Notwithstanding the foregoing, nothing contained herein shall prevent
the Executive from filing an administrative charge of discrimination with the
EEOC or state or local fair employment practices agency. No federal, state or
local government agency is a party to this Agreement and none of the provisions
of this Agreement restrict or in any way affect a government agency’s authority
to investigate or seek relief in connection with any of the claims released.
Moreover, nothing in this Release Agreement or in any other agreement is
intended to or will be used in any way to limit employee’s rights to communicate
with a government agency, as provided for, protected under or warranted by
applicable law. However, if a government agency were to pursue any matters
falling within the released claims, which it is free to do, the parties agree
that this Agreement shall control as the exclusive remedy and full settlement of
all claims between the parties. The Executive agrees that the Executive shall
not seek, accept, or be entitled to any monetary relief, whether individually or
as a member of a class or group, arising from an EEOC charge filed by the
Executive or on the Executive’s behalf.

 

3.             No Admission of Liability. Nothing in this Agreement is intended
to or will be construed as an admission by the Employer that it or any of its
officer’s directors or employees, violated any law, interfered with any right,
breached any obligation, or otherwise engaged in any improper or illegal
conduct, the Released Parties expressly denying any such conduct.

 

4.             Effective Date; Revocation. The Executive acknowledges and
represents that he has been given twenty-one (21) days during which to review
and consider the provisions of this Release Agreement and, specifically, the
General Release set forth in Paragraph 1 above, although he may sign and return
it sooner if he so desires. The Executive further acknowledges and represents
that he has been advised by the Employer that he has the right to revoke this
Release Agreement for a period of seven (7) days after signing it. The Executive
acknowledges and agrees that, if he wishes to revoke this Release Agreement, he
must do so in a writing, signed by him and received by the Employer no later
than 5:00 p.m. Eastern Time on the seventh (7th) day of the revocation period.
If no such revocation occurs, the General Release and this Release Agreement
shall become effective on the eighth (8th) day following his execution of this
Release Agreement. The Executive further acknowledges and agrees that, in the
event that he revokes this Release Agreement, it shall have no force or effect,
and he shall have no right to receive any payment pursuant to Section 5(c) of
the Employment Agreement, as applicable.

 

5.             Time for Execution. The Executive shall execute this Release
Agreement not later than twenty-one (21) days from the date it is provided to
him

 

6.             Severability. In the event that any one or more of the provisions
of this Release Agreement shall be held to be invalid, illegal or unenforceable,
the validity, legality and

 

2

--------------------------------------------------------------------------------



 

enforceability of the remainder of the Release Agreement shall not in any way be
affected or impaired thereby.

 

7.             Waiver. No waiver by either party of any breach by the other
party of any condition or provision of this Release Agreement to be performed by
such other party shall be deemed a waiver of any other provision or condition at
the time or at any prior or subsequent time. This Release Agreement and the
provisions contained in it shall not be construed or interpreted for or against
either party because that party drafted or caused that party’s legal
representative to draft any of its provisions.

 

8.             Governing Law. This Release Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Georgia,
without reference to its choice of law rules.

 

9.             Entire Agreement. This Release Agreement constitutes the entire
agreement and understanding of the parties with respect to the release of claims
provided for herein and supersedes all prior agreements, arrangements and
understandings, written or oral, between the parties with respect to such
release of claims. The Executive acknowledges and agrees that he is not relying
on any representations or promises by any representative of the Employer
concerning the meaning of any aspect of this Release Agreement. This Release
Agreement may not be altered or modified other than in a writing signed by the
Executive and an authorized representative of the Employer.

 

10.          Headings. All descriptive headings in this Release Agreement are
inserted for convenience only and shall be disregarded in construing or applying
any provision of this Release Agreement.

 

11.          Counterparts. This Release Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Employer and the Executive have executed this Release
Agreement, on the date and year set forth below.

 

 

EMPLOYER:

 

 

 

BY:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Date:

 

 

4

--------------------------------------------------------------------------------